PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration No. 333-163123 Up to 11,909,587 Shares HERSHA HOSPITALITY TRUST Class A Common Shares of Beneficial Interest Real Estate Investment Group L.P., or REIG, IRSA Inversiones y Representaciones Sociedad Anónima, or IRSA, and Inversora Bolívar S.A., or IBOSA, together with their pledgees, donees, assignees and other successors in interest, which we collectively refer to in this prospectus as the selling shareholders, may resell from time to time up to 11,909,587 common shares, consisting of: · 5,700,000 common shares, which we issued and sold to REIG on August 4, 2009 in a registered direct offering; · up to 5,700,000 common shares that we may issue to REIG after the date of this prospectus to the extent REIG exercises its purchase option or we exercise our call option, in either case, pursuant to the investor rights and option agreement we entered into with REIG and IRSA, in connection with the August 2009 registered direct offering; · 318,887 common shares acquired by IRSA through open market purchases prior to August 11, 2009; and · 190,700 common shares acquired by IBOSA through open market purchases prior to August 11, 2009. To the extent REIG exercise its purchase option or we exercise our call option, we expect to issue the common shares to REIG in one or more private transactions exempt from the registration requirements of the Securities Act of 1933, as amended. REIG is a Bermuda limited partnership that is majority-owned and controlled by IRSA, a stock corporation organized under the laws of the Republic of Argentina.IRSA’s global depositary shares are listed on the New York Stock Exchange, or the NYSE, under the symbol “IRS.”IBOSA is a stock corporation organized under the laws of the Republic of Argentina and is controlled by IRSA. Upon completion of the August 2009 registered direct offering, we appointed Eduardo S. Elzstain, the Chairman of the Board and Chief Executive Officer of IRSA and the Chairman of the Board of REIG’s general partner, to serve on our board of trustees as a Class II trustee. The selling shareholders may offer and sell some, all or none of the common shares described in this prospectus in a number of different ways and at varying prices.We provide more information about how these common shares may be offered and sold under the heading “Plan of Distribution.” We will not receive any of the proceeds from the sale of the common shares by the selling shareholders.We will incur expenses in connection with our obligation to register these common shares. Our common shares are listed on the NYSE under the symbol “HT.”The closing sale price of our common shares on the NYSE onDecember 14, 2009, was $2.82 per share. Investing in our common shares involves risks.Before investing in our common shares, you should carefully read and consider the information appearing under “Risk Factors” beginning on page1 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is December 15, 2009 TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS ii FORWARD-LOOKING STATEMENTS ii CERTAIN DEFINITIONS iv THE COMPANY 1 RISK FACTORS 1 USE OF PROCEEDS 3 THE SELLING SHAREHOLDERS 3 DESCRIPTION OF SHARES OF BENEFICIAL INTEREST 7 CERTAIN PROVISIONS OF MARYLAND LAW,OUR DECLARATION OF TRUST AND BYLAWS 11 PARTNERSHIP AGREEMENT 17 FEDERAL INCOME TAX CONSEQUENCES OF OUR STATUS AS A REIT 22 PLAN OF DISTRIBUTION 50 LEGAL MATTERS 52 EXPERTS 52 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 52 WHERE YOU CAN OBTAIN MORE INFORMATION 53 You should rely only on the information contained or incorporated by reference in this prospectus and any applicable prospectus supplements.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus or any applicable prospectus supplement.No dealer, salesperson or other person is authorized to give any information or to represent anything not contained or incorporated by reference in this prospectus or any applicable prospectus supplement.You must not rely on any unauthorized information or representation.This prospectus or any applicable prospectus supplement is an offer to sell only the common shares offered by the selling shareholders, but only under circumstances and in jurisdictions where it is lawful to do so.You should assume that the information in this prospectus or any applicable prospectus supplement is accurate only as of the date on the front of the document and that any information incorporated by reference is accurate only as of the date of the document containing the incorporated information.Our business, financial condition, results of operations and prospects may have changed since that date. i Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or the SEC, under the Securities Act of 1933, as amended, or the Securities Act, using a “shelf” registration process.Under this shelf registration process, the selling shareholders may sell up to an aggregate of 11,909,587 common shares. This prospectus provides you with a general description of the common shares that the selling shareholders may offer from time to time.To the extent required for a particular offering of the common shares, we will provide you with a prospectus supplement that will contain specific information about that offering.The prospectus supplement may also add, update or change information contained in this prospectus.This prospectus, together with any applicable prospectus supplements, includes or incorporates by reference all material information relating to the offering of the common shares.Please read carefully both this prospectus and any applicable prospectus supplements together with the information described below under “Where You Can Obtain More Information.” The SEC allows us to incorporate by reference information that we file with it, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be a part of this prospectus, and information that we file later with the SEC will automatically update and supersede this information.See “Incorporation of Certain Documents By Reference.” All brand names, trademarks and service marks appearing in this prospectus are the property of their respective owners.This prospectus and any applicable prospectus supplements, as well as the information incorporated by reference in those documents, may contain registered trademarks owned or licensed to companies other than us, including, but not limited to, Comfort Inn®, Courtyard® by Marriott®, Fairfield Inn®, Fairfield Inn® by Marriott®, Four Points by Sheraton®, Hampton Inn® Hawthorne Suites®, Hilton®, Hilton Garden
